              Case 2:19-cv-01884-RSL Document 13 Filed 07/07/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BLAKE L. WARNER,
                                                               NO. C19-1884RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER

11
      ALCOA ELECTRICAL AGENCY, et al.,

12
                           Defendants.

13
            On April 6, 2020, this matter was referred to the Pro Bono Screening Committee for
14
     review and possible appointment of pro bono counsel. See Dkt. # 12; General Order, August 1,
15

16   2010, Section 3(c). The Panel has indicated that it needs an extension of time in which to

17   complete its review of plaintiff’s request for court-appointed counsel. The Clerk of Court is
18   therefore directed to renote Mr. Warner’s motion for appointment of counsel (Dkt. # 9) on the
19
     Court’s calendar for Friday, August 7, 2020, to give the Screening Committee time to make its
20
     recommendation.
21

22          Dated this 7th day of July, 2020.
23
                                                A
24                                              Robert S. Lasnik
                                                United States District Judge
25

26

27

28   ORDER - 1
